Citation Nr: 0005132	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic headaches with a history of trauma.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1971 to July 
1991.  

This matter comes before the Board of Veterans' (Board) on 
appeal of rating decisions of the Los Angeles, California, 
regional office (RO) of the Department of Veterans Appeals 
(VA).  

The Board notes that the issue of entitlement to service 
connection for a kidney disability, to include kidney stones, 
was originally included in those appealed to the Board.  
However, the veteran withdrew this issue from appeal at the 
March 1999 hearing.  

The issue of entitlement to service connection for a left 
knee disability was denied by the RO in May 1999, but no 
notice of disagreement has been received subsequent to the 
veteran being notified and the Board does not have 
jurisdiction of that matter at the present time.  


FINDINGS OF FACT

1.  The veteran's headaches occur three to four times each 
month for three to five days on each occasion, but the 
headaches not completely prostrating, he is able to retain 
some functional ability during his attacks.

2.  The veteran's diastolic pressures are predominately less 
than 110 and systolic pressures are predominately less than 
200.  

3.  X-ray evidence of fusion of C6 to C7, failure of 
segmentation, and degenerative changes of the cervical spine 
were noted during active service; current X-ray evidence 
confirms the presence of this chronic disease. 

4.  The service medical records show a history of an injury 
to the low back in 1971, with treatment for low back pain, 
strain, and lumbar spasm on several occasions; the current 
medical evidence includes radiographic evidence of a Type II 
spondylolisthesis and mild degenerative disc disease at L1 to 
L2, and medical opinion has related this disability to the 
injury incurred during service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for chronic headaches with a history of trauma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Code 8100 (1999). 

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

3.  Cervical spine degenerative disease with fusion of C6 to 
C7 was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.303 
(1999).  

4.  Spondylolisthesis and mild degenerative disc disease at 
L1 to L2 was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

The veteran contends that the evaluations for his service 
connected headaches and hypertension are inadequate to 
reflect their current level of severity.  He states that he 
gets headaches several times a month lasting for days at a 
time, and that these headaches cause many problems with his 
normal functioning.  In addition, he notes that he requires 
medication to control his hypertension.  

Initially, the Board finds that the veteran's claims for 
increased evaluations are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Headaches

Entitlement to service connection for chronic headaches with 
a history of head trauma was established in a July 1994 
rating decision.  A 10 percent evaluation was assigned for 
this disability.  The veteran's disability was originally 
evaluated under 38 C.F.R. § 4.130, Code 9304, the rating code 
for dementia due to head trauma.  However, the recent 
evidence is negative for a diagnosis of dementia.  An April 
1999 rating decision promulgated during the course of the 
current appeal evaluated the veteran's disability under the 
rating code for migraines, and increased the evaluation of 
the veteran's disability to the current 30 percent rating.  

Migraine headaches which are very frequent and completely 
prostrating, and include prolonged attacks productive of 
severe economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  38 C.F.R. § 4.124a, Code 
8100.  

The evidence for consideration includes VA treatment records 
dated November 1995.  These note that the veteran had been 
experiencing some headaches.  The assessment was migraines.  

March 1996 VA treatment records state that the veteran had a 
history of a frontal lobe contusion as a child.  He had 
experienced headaches since age 22.  The headaches were 
described as a strong, pulsating pain.  The inside of his 
head would feel light, and he would experience nausea, 
sonophobia, and photophobia.  The headaches would last about 
three to four days, and he had one every week.  Medication 
would help control his pain.  The diagnosis was migraine 
headaches, without aura.  

The veteran came in for treatment and follow up care for 
complaints that included migraine headaches in April 1996.  
The headaches were described as flashing lights with nausea 
and vomiting, right temporal, lasting about three to four 
days.  The impression was migraine headaches.  May 1996 
records show that the veteran's headaches had been increasing 
over the past several months, and he had experienced sharp 
pains in the right frontal area for the past two weeks.  They 
were relieved with extra strength Tylenol.  A magnetic 
resonance imaging (MRI) study revealed a three centimeter 
region of encephalomalacia in the right frontal lobe 
consistent with an old infarct.  September 1996 records 
reveal a history of migraines, but describe this disability 
as stable.  

The veteran was afforded a VA examination in November 1996.  
He was noted to have a history of a head injury in 1966 when 
he was a child.  There was a diagnosis of a frontal contusion 
during service in 1980.  The veteran had been complaining of 
recurrent headaches.  He described them as a pounding 
sensation, and said that they made him highly sensitive to 
light.  Currently, his headaches occurred once a month, and 
usually lasted two to three days.  He was receiving 
medication to control his headaches and his anger.  The 
veteran said that he found it hard to stay at work when he 
had his headaches.  He added that his girlfriend had noticed 
some shaking of his legs during his sleep.  The neurologic 
examination revealed mild to moderately slow alternate motion 
rate in the upper and lower extremities and tongue.  There 
were symmetrical moderately decreased deep tendon reflexes in 
the upper extremities.  He also had a few bursts of 
jocularity that were not called for by the situation.  The 
diagnoses included status post concussion and contusion as a 
child, cognitive difficulties, mild with frontal lobe, 
migraines that occurred once a month, and periodic limb 
movements in his sleep.  

In VA treatment records from January 1997, the veteran stated 
that he felt fine, but that he had on and off headache 
episodes.  Additional January 1997 records state that the 
headaches were unchanged in character and frequency.  May 
1997 records indicate that the veteran continued to be seen 
for several complaints, including headaches.  The headaches 
were persistent, but did not interfere with daily activity.  
The assessment included right sided headaches.  

January 1998 VA treatment records show that the veteran's 
headaches were well controlled by medication.  Additional 
January 1998 records indicate that the veteran had 
experienced headaches since childhood, which had been 
worsened by a trauma in service.  His medication provided 
some relief, and his last migraine had been four days ago.  
However, March 1998 records show that the veteran had 
complained of off and on headaches for the past week.  The 
headaches reportedly lasted 2-3 hours.  The assessment 
included history of migraine headaches, and possible tension 
headaches.  These were partially helped by medication.  VA 
treatment records from August 1998 show that the veteran had 
experienced two migraines since his last visit.  

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1999.  He testified that he was taking two 
different dosages of his medication a total of three times 
each day.  He stated that he now experienced his headaches at 
least three to four times each month, and that they would 
last from three to five days.  His symptoms included blurred 
vision, nausea, and pounding of the head, and he would become 
more sensitive to sound and light.  He was going to school on 
a full time basis, but his migraines sometimes caused him to 
miss class.  The veteran said that he was able to function to 
a certain degree during his headaches, and that he would take 
hot showers or lay under a fan to help ease his pain.  He 
would get some relief from that treatment, and the pain would 
come and go every few hours.  The veteran stated that he was 
not totally incapacitated during headaches, but that he could 
function at a minimum.  See Transcript. 

The Board finds that entitlement to an increased rating for 
the veteran's headaches is not merited.  The veteran 
indicated at the November 1996 VA examination that he 
experienced headaches on a monthly basis, and January 1997 
records indicate that this had not changed.  The veteran 
testified at the March 1999 hearing that the frequency of his 
headaches had increased to the point where they now occurred 
three to four times each month, and that they lasted from 
three to five days.  However, there is no evidence that the 
headaches are completely prostrating, and the veteran has 
denied that they are of such severity.  While he has missed 
some school, he has noted that he retains some ability to 
function while having his headaches, and the treatment 
records show that his headaches are partially controlled by 
his medication.  Therefore, the criteria for a 50 percent 
evaluation are not nearly approximated, and the Board finds 
that the veteran's symptomatology more nearly resembles that 
required for the 30 percent evaluation currently in effect.  
38 C.F.R. § 4.124a, Code 8100.

Hypertension

Entitlement to service connection for hypertension was 
established in the July 1994 rating decision.  A 10 percent 
evaluation was assigned for this disability, and this 
evaluation remains in effect. 

The Board notes that the Ratings Schedule has been revised 
with respect to the regulations applicable to cardiovascular 
disabilities, including hypertension, effective January 12, 
1998. 62 Fed.Reg. 65207 (Dec. 11, 1997).  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO considered the new criteria in the September 
1998 supplemental statement of the case.

The prior Rating Schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more; a 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms; and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 percent or more.  Id.

Under the amended criteria, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more, and a 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999). 

The evidence includes VA treatment records dated February 
1995.  These records indicate that the veteran had not taken 
his blood pressure medication that day.  His current blood 
pressure was 155/100.  June 1995 records show a blood 
pressure reading of 136/78.  August 1995 records include a 
blood pressure reading of 158/90.  However, additional 
readings from this day were 172/116 and 184/114, and the 
veteran was noted to be experiencing anxiety concerning 
various health problems.  October 1995 records show readings 
of 172/104, 172/106, and 112/63.  November 1995 records show 
a reading of 150/90, and include an assessment of 
hypertension, well controlled.  Additional VA treatment 
records show readings of 172/112, 148/90, 158/104 and 150/102 
in April 1996, May 1996, June 1996, and September 1996 
respectively.  Additional records from October 1996 show a 
reading of 190/90.

The veteran was afforded a VA examination for hypertension in 
October 1996.  His hypertension was being treated with 
various medications.  He complained of problems controlling 
his blood pressure.  His blood pressure readings for the 
right arm were 142/92 sitting, 148/98 lying, and 148/98 
standing.  His blood pressure readings for the left arm were 
148/88, 142/88, and 152/102 sitting, lying, and standing, 
respectively.  The diagnoses included hypertension. 

January 1997 VA treatment records reflect that the veteran's 
blood pressure was 190/100.  Additional records from January 
1997 and February 1997 show readings of 136/91 and 136/84.  
April 1997 readings state that the hypertension was not well 
controlled, and show a reading of 162/104.  However, 
additional records from April 1997, May 1997, and June 1997 
show readings of 154/98, 158/98, and 134/88, respectively.  
The June 1997 records include an assessment of hypertension, 
good control.  The reading was 144/100 in August 1997.  

October 1997 records show that the veteran had experienced 
three episodes of substernal chest pain the previous day, 
with associated shortness of breath, nausea, and vomiting.  
He also felt light headed and unsteady, and had problems with 
his left leg and arm.  His history of a childhood trauma was 
noted, as were the risk factors of hypertension and obesity.  
The blood pressure was 160/100.  The diagnostic impression 
included rule out myocardial infarction, and rule out 
transient ischemic attacks.  

January 1998 records describe the veteran's hypertension as 
well controlled, with a blood pressure reading of 132/90.  He 
was also noted to have suffered a stroke in October 1997, 
with left hemiparesis.  He had experienced similar symptoms 
in 1993, but had recovered.  

February 1998 records state that the veteran's hypertension 
was controlled with multiple medications.  The veteran stated 
that he felt hypertensive, but that there was no chest pain 
or headaches, and just an occasional tingle.  The veteran 
reported that his blood pressure had been checked at school 
that morning, and found to be 160/114.  Subsequent readings 
reportedly showed systolic readings from 150 to 170, and 
diastolic readings from 100 to 139.  Current readings were 
172/106, and 142/103.  The diagnostic impression was 
hypertensive episode, resolved.  

Records from August 1998 show a blood pressure reading of 
154/94.  December 1998 records note a history of stroke, and 
readings of 138/92, and 162/94.  

At the March 1999 hearing, the veteran testified that he took 
three different medications for his hypertension each day.  
He also took medication for chest pain.  The veteran noted 
that he sustained his second stroke in 1997.  He monitored 
his blood pressure at home.  See Transcript. 

The Board finds that entitlement to an increased evaluation 
for hypertension is not warranted under either the 
regulations in effect before or after January 1998.  
Initially, the Board notes that the veteran recently had a 
stroke.  Service connection for the residuals of this stroke 
has been established, and the symptoms associated with this 
disability are not for consideration in the evaluation of the 
veteran's hypertension.  

In order to receive a 20 percent evaluation under both the 
old and new regulations for the evaluation of hypertension, 
the diastolic readings that are predominately 110 or more are 
required.  The new regulations also provide for a 20 percent 
evaluation when the systolic readings are predominately 200 
or more.  In this case, out of the numerous blood pressure 
readings obtained between February 1995 and December 1998 
noted above, the veteran had diastolic pressures in excess of 
110 on only 2 separate days, one in August 1995 and another 
in February 1998.  These were attributed to a hypertensive 
episode which resolved during the day.  All of the remaining 
diastolic readings obtained during this period were less than 
110.  Therefore, the veteran's diastolic pressure is not 
considered to be 110 or more,  Finally, there is no record of 
a systolic reading of 200 or more.  As the required criteria 
have not been met, a higher evaluation is not merited.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1999).

II. Service Connection

The veteran contends that he has developed disabilities of 
the neck and lower back as a result of active service.  He 
states that he was injured during basic training when he was 
moving some wall lockers, and one of those lockers fell and 
struck him in the lower back.  The veteran notes that he was 
found to have fusion of the cervical spine during active 
service, and believes that this is the same disability for 
which he currently seeks service connection. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495.  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  

A review of the service medical records reveals that a 
November 1976 X-ray study showed failure of segmentation and 
possible fusion of the 6th and 7th cervical vertebrae.  A 
March 1977 X-ray study also showed an apparent anomaly in the 
posterior aspect of the lower cervical spine.  

The veteran was seen for complaints of headaches in July 
1977.  He was noted to have muscle tenderness of the 
posterior neck.  

February 1978 records state that the veteran had a history of 
low back pain.  A history of an acute injury in 1971 was 
noted.  The veteran continued to have pain off and on.  On 
examination, there was increased tone of the paraspinal 
muscles.  The assessment was low back strain.  Additional 
February 1978 records show that the veteran continued to be 
seen for back pain.  

Undated service medical records noted the acute onset of low 
back pain.  The assessment was lumbar muscle spasm.  

Service medical records dated November 1979 indicate that X-
rays of the cervical spine revealed fusion of C7 and T1, as 
well as minimal spur formation.  It was reported that he had 
a "pinched nerve" in the neck area 6 years earlier, with a 
short duration of neck stiffness.  

August 1984 records indicate that the veteran was seen for 
complaints of chronic lower back pain that radiated down his 
left leg.  The assessment was chronic back pain.  

In April 1985, the veteran complained of pain in the middle 
of his lower back.  The pain radiated into the legs below the 
knee.  The assessment was a strained muscle.  

The veteran was seen for complaints of back pain at T1 to T3 
in June 1985.  This was associated with dysuria and/or 
frequency of urination.  

The veteran was afforded a retirement examination in November 
1990.  This examination found that the veteran's spine was 
normal.  The veteran denied a history of arthritis and 
recurrent back pain on a Report of Medical History obtained 
at that time.  A July 1991 examination for demobilization 
from Desert Storm also found that the veteran's spine was 
normal.  The veteran answered "yes" to a history of 
recurrent back pain on a Report of Medical History obtained 
at this time.  However, this was said to be remote.  
The post service records include the report of a VA 
examination of the spine conducted in September 1998.  He 
gave a history of having fusion of C6 to C7 discovered during 
service.  The veteran also said that he had sustained an 
injury to his low back during service when a wall locker had 
fallen and hit him in the back.  The veteran said that he was 
treated at the time of his injury.  X-ray studies obtained at 
this time reveal cervical spine degenerative disc disease 
throughout the cervical spine with associated hypertrophic 
changes and fusion of C6 to C7, with failure of segmentation, 
as well as spondylolisthesis Type II at the L5 to S1, with 
mild degenerative disc disease at L1 to L2.  The diagnoses 
included degenerative disc disease throughout the entire 
cervical spine with a fusion of C6 to C7, and chronic lumbar 
spine pain with radiographic evidence of Type II 
spondylolisthesis and mild degenerative disc disease at L1 to 
L2.  The examination report contains a handwritten addendum 
which states that it is likely the lower back disability is 
related to the injury in service.  

At the March 1999 hearing, the veteran testified that there 
was no injury to his neck or back prior to entering active 
service.  He stated that he had sustained an injury in 1971 
when a wall locker fell from a truck and hit him in the lower 
part of his back.  He was not currently receiving any 
treatment for his back complaints.  He noted that he had 
reported his problem during treatment at a VA facility in 
1996, but was told that the priority should be to get his 
blood pressure under control, and that this was the first 
problem that should be addressed.  The veteran stated that 
his back problems prevented him from walking for more than a 
short distance without having to stop and rest.  He would 
experience pain in his neck and back when he did physical 
activities such as working in the yard.  He had not sustained 
any additional injuries to his neck or back since discharge 
from service.  See Transcript.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
a neck disability.  Moreover, the Board finds that 
entitlement to service connection for degenerative disease of 
the cervical spine, with fusion of C6 to C7 is warranted.  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
Although the veteran's entrance examination is not contained 
in the claims folder, the veteran has testified that he did 
not have a neck problem prior to service and there is no 
evidence to show that a neck disability preexisted service.  
The veteran is therefore presumed to have been in sound 
condition upon entering active service.  

A neck disability was not noted until four years after the 
veteran entered service, when the November 1976 X-ray study 
revealed failure of segmentation and possible fusion in the 
cervical spine.  An X-ray study conducted in November 1979 
confirmed fusion of C7 and T1, as well as minimal spur 
formation.  The current evidence of record includes the 
September 1998 VA X-ray examination, which noted severe 
degenerative disc disease throughout the entire cervical 
spine with a fusion of C6 to C7.  Although the separation 
examinations did not detect a neck disability, and although 
the post service medical records are negative for a neck 
disability until September 1998, the provisions of 38 C.F.R. 
§ 3.303(b) state that when a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Arthritis that is confirmed by X-ray studies is 
considered to be a chronic disease.  38 C.F.R. § 3.309(a).  
The spurring found on the November 1979 examination-rays can 
not be dissociated from the hypertrophic changes exhibited on 
VA x-rays in September 1998.  Therefore, service connection 
for degenerative disease of the cervical spine, with fusion 
of C6 to C7 is established.  

The Board also finds that the veteran has submitted evidence 
of a well grounded claim for entitlement to service 
connection for a low back disability.  The service medical 
records show that the veteran was treated for low back pain 
or low back strain on several occasions between 1978 and 
1985, and that a history of low back pain was noted at 
discharge in July 1991.  The September 1998 VA examination 
included a diagnosis of chronic lumbar spine pain with X-ray 
evidence of spondylolisthesis and mild degenerative disc 
disease, and the examiner stated that it was likely that the 
low back condition was related to the veteran's injury during 
service.  Therefore, as there is evidence of the disability 
in service, evidence of a current disability, and competent 
medical evidence of a nexus between the current disability 
and active service, the veteran's claim is well grounded.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board further finds that the evidence supports 
entitlement to service connection for chronic lumbar spine 
pain with spondylolisthesis and mild degenerative disc 
disease at L1 and L2.  There is no evidence that a low back 
disability existed prior to active service, and the veteran 
has testified that he did not have a back problem prior to 
service.  Therefore, he is presumed to have been sound upon 
entrance into service.  38 C.F.R. § 3.304(b).  The service 
medical records contain a history of an injury to the back in 
1971, which is consistent with the veteran's contentions of 
an injury during basic training.  They also show that the 
veteran was treated for complaints that concerned his low 
back on several occasions between 1978 and 1985, and that the 
diagnoses included chronic back pain, back strain, and lumbar 
muscle spasm.  The September 1998 VA examination notes the 
veteran's report of an injury in service, and reached a 
diagnosis of chronic lumbar spine pain with radiographic 
evidence of a Type II spondylolisthesis and mild degenerative 
disc disease at L1 to L2.  The examiner opined that it was 
likely this was related to the veteran's injury during 
service.  Therefore, the Board finds that entitlement to 
service connection for chronic lumbar spine pain with 
radiographic evidence of spondylolisthesis and mild 
degenerative disc disease at L1 to L2 is merited. 



ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic headaches with a history of trauma is denied. 

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied. 

Entitlement to service connection for degenerative disease of 
the cervical spine with fusion of C6 to C7 is granted.  

Entitlement to service connection for chronic lumbar spine 
pain with radiographic evidence of spondylolisthesis and mild 
degenerative disc disease at L1 to L2 is granted. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals





 



